SCHOTT, Judge.
On our own motion we required appellant to show cause why his appeal taken on May 6, 1980, from a judgment rendered and notice of judgment mailed on April 8, 1980, should not be dismissed.
Pursuant to LSA C.C.P. Art. 5003 the last day for appealing from this judgment of the First City Court was April 21, 1980. The motion for appeal contains the state*1264ment that the exception to the expiration of the appeal period is waived by appellees. However, the timely filing of an appeal is essential for the Court of Appeal to have jurisdiction over the matter and consent of opposing counsel cannot cure this defect. Jones v. Starr, 295 So.2d 50 (La.App. 4th Cir. 1974).
Accordingly, the appeal is dismissed.
APPEAL DISMISSED.